Citation Nr: 1243532	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to April 2003 and from May 2004 to May 2006.  He also served in the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 30 percent, effective January 14, 2008 (date of claim); and from an October 2008 rating decision of the Philadelphia, Pennsylvania RO that granted service connection for a TBI, rated 10 percent, effective August 6, 2008 (date of claim).

In August 2012, a videoconference hearing was held before the undersigned.  A transcript of that hearing is associated with the Veteran's claims file.  Additional evidence was submitted with a waiver of initial Agency of Jurisdiction (AOJ) consideration at the videoconference hearing.  See 38 C.F.R. § 20.1304 (2012).

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2012).  

The Veteran was last afforded VA PTSD and TBI examinations in December 2009.  During the Veteran's August 2012 hearing he testified that his PTSD symptoms had worsened over the past few years and that his headaches and sleep problems were the worst they had ever been.  Board Hearing Tr. at 8, 28.  Medical evidence also suggests that the Veteran's PTSD and TBI symptoms may have worsened since his last VA examinations.  In an August 2012 letter, R.B.H., Ph.D., the Veteran's private psychologist, noted that the Veteran's post-concussive headaches had worsened over the past few years and that his PTSD reactions had worsened since his last evaluation by VA.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that additional VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD and TBI.  

Since the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2012) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2012) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.  

On remand, the Veteran should also be given an opportunity to submit authorization for VA to obtain any relevant private treatment records not already associated with the file.  In this regard, in the August 2012 letter, R.B.H., Ph.D., reported seeing the Veteran for readjustment counseling since 2008.  These private treatment records have not been obtained.  

Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Notably, at his hearing the Veteran reported receiving relevant treatment in the past year from the Trenton Vet Center, the Veterans Health Clinic at Gloucester County (parent facility: Philadelphia VA Medical Center), and the Fort Dix Outpatient Center (parent facility: Philadelphia VA Medical Center).  Board Hearing Tr. at 16.

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his service-connected PTSD and/or TBI, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Complete clinical records of all such treatment and evaluation from the sources identified by the Veteran must be obtained for the record, specifically including all records of readjustment counseling from R.B.H., Ph.D.; records of any individual and group therapy sessions he attended at the Trenton VA Vet Center; and records of any psychiatric/TBI treatment he has received from the Veterans Health Clinic at Gloucester County and the Fort Dix Outpatient Center (parent facility: Philadelphia VA Medical Center) since January 2008.  If any records are unavailable, the reason for their unavailability must be explained for the record.

2.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA PTSD examination to determine the extent of that disability.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.  Specifically, the examiner should identify and describe the nature, frequency and severity of all current psychiatric symptoms.  He or she should also opine regarding the impact of the Veteran's psychiatric symptoms on his occupational and social functioning.

The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria, and explain the rationale for all opinions given.  If the examiner is unable to provide any opinion sought, it should be so noted for the record, and the reason therefore explained.  

3.  After the development in paragraph (1) has been accomplished to the extent possible, schedule the Veteran for a VA TBI examination to determine the extent of that disability.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria, and explain the rationale for all opinions given.  If the examiner is unable to provide any opinion sought, it should be so noted for the record, and the reason therefore explained.  

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


